Citation Nr: 1812582	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2002 to June 2002 and from February 2003 to May 2003 and July 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This claim was previously remanded by the Board in October 2017 following a May 2017 Memorandum Decision from the U.S. Court of Appeals for Veterans Claims, which vacated the Board's March 2016 decision in part. Additional development has been completed and jurisdiction has returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

The Veteran's service-connected lumbar strain is currently rated as 20 percent disabling following a March 2016 Board decision granting an earlier effective date for such rating This evaluation was based on clinical findings documented in several VA examinations, which collectively showed that flexion of the thoracolumbar spine was up to 70 degrees and even 90 degrees at one point, but also that the Veteran was experiencing other symptoms to warrant the 20 percent rating. Following a claim that the disability had worsened, the Veteran's March 2015 examination showed forward flexion to 75 degrees, but only at 60 degrees after repetition of motion. 

The Veteran has undergone two additional examinations since that time-one in November 2017, which showed a slight worsening of the disability (flexion to 45 degrees with no additional loss of range after repetitive motion), and one in December 2017, which showed a significant worsening of the disability one month later (diagnosis of unfavorable ankylosis of the entire spine and diagnosed degenerative joint disease of the lumbar spine). The Board finds that clarity is needed as to the severity of the disability prior to adjudicating the claim and will order a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to provide a complete disability picture of the Veteran's service-connected lumbar strain. The claims file must be made available to and be reviewed by the examiner.  Any and all testing and imagery deemed necessary by the examiner should be performed.  

2. Then, readjudicate the Veteran's claim on appeal, which should include consideration of the DBQ submitted by the Veteran in December 2017 and the most recent VA examination results. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

